DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant filed a response dated December 7, 2021 in which claims 1 and 11 have been amended and claim 21 has been added.  Therefore, claims 1-6, 8-16, and 18-21 are currently pending in the application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1 .114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Because this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
Applicant's submission filed on December 7, 2021 has been entered.

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6, 8-16, and 18-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  These claims describe the 
Additionally, the limitations of calculating, by the payment processing computer, a risk threshold value for the issuer based at least in part on the amount of the collateral and calculating in real time, by the payment processing computer, a current exposure amount for the issuer based at least in part on aggregating previously authorized transaction amounts of a plurality of historical authorization request messages involving accounts managed by the issuer are Mathematical Concepts which are specifically directed to mathematical calculations.
Furthermore, this rejection is based on the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).

AS TO CLAIM 1:
Claim 1 is directed to a method which is one of the statutory categories of invention (Step 1:  YES).
Claim 1 recites the limitations of:
determining in real time, by a risk calculation module of a payment processing computer, an amount of collateral associated with an issuer; 
calculating in real time, by the risk calculation module of the payment processing computer, a risk threshold value for the issuer based at least in part on the amount of the collateral and an estimated clearing delay of the issuer; 
calculating in real time, by a throttling module of the payment processing computer, a throttling threshold value for the issuer based at least in part on the amount of the collateral; 
calculating in real time, by the payment processing computer, a current exposure amount for the issuer based at least in part on aggregating previously authorized and previously uncleared transaction amounts of a plurality of historical authorization request messages involving accounts managed by the issuer, the plurality of historical authorization request messages having been initiated within a threshold time period associated with the estimated clearing delay of the issuer; 
receiving, by the payment processing computer, a plurality of authorization request messages requesting authorization for respective transactions involving the issuer from a plurality of access devices, each of the authorization request messages comprising an issuer account identifier, a transaction amount, and a card verification value; 
in response to determining by the risk calculation module of the payment processing computer that the current exposure amount is between the throttling threshold value and the risk threshold value, wherein the throttling threshold value is less than the risk threshold value: 
invoking throttling logic in the payment processing computer, which includes: 
determining, by the payment processing computer, a merchant category code for each of the plurality of authorization request messages, and a type of device associated with the respective transactions involving the issuer, and 
selectively declining, by an override module of the payment processing computer, authorization request messages based on the merchant category code of the authorization request messages and the type of device by transmitting authorization response messages declining the authorization response messages to the access devices, wherein the selectively declined authorization request messages are not transmitted to the issuer, but authorization request messages that are not selectively declined are transmitted to the issuer for approval and authorization response messages corresponding to the authorization request messages that are transmitted to the issuer are received from the issuer; and 
in response to determining the current exposure amount exceeds the risk threshold value, declining, by the risk calculation module of the payment processing computer, all authorization request messages of the plurality of authorization request messages by sending authorization response messages declining the authorization request messages to the access devices instead of sending the authorization request messages to the issuer; as drafted, is a method that, under its broadest reasonable interpretation, is a method of organizing human activity, but for the recitation of generic computer components.  The limitations fall within the category of a method of organizing human activity because the limitations are directed to a commercial interaction.  More specifically, the Method of Organizing Human Activity in this application relates to hedging or analyzing risk related to a financial payment transaction and authorization between various parties.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a 
Additionally, the limitations of “calculating in real time, by the risk calculation module of the payment processing computer, a risk threshold value for the issuer based at least in part on the amount of the collateral and an estimated clearing delay of the issuer;” “calculating in real time, by a throttling module of the payment processing computer, a throttling threshold value for the issuer based at least in part on the amount of the collateral;” and “calculating in real time, by the payment processing computer, a current exposure amount for the issuer based at least in part on aggregating previously authorized and previously uncleared transaction amounts of a plurality of historical authorization request messages involving accounts managed by the issuer” are Mathematical Concepts which are specifically directed to mathematical calculations.
Other than reciting a “processor” and “computer”, nothing in the claim elements preclude the steps from practically being a method for organizing human activity or mathematical concept.  For example, but for the “processor” and “computer”, language; “determining”, “calculating”, “receiving”, and “declining”, in the context of this claim encompass collecting, analyzing, and displaying data for the completion of a commercial interaction.  More specifically, the Method of Organizing Human Activity in this application relates to the completion of a financial transaction and the mathematical concept relates to a mathematical calculation.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a commercial interaction, but for the recitation of generic computer components, then it falls within the “Methods of Organizing Human Activity” grouping of abstract ideas.  Additionally, if a 
This judicial exception is not integrated into a practical application.  In particular, the claim only recites the additional elements – using a “processor” and “computer”, to perform the “determining”, “calculating”, “receiving”, and “declining”, in all steps is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.  (Step 2A, prong 2:  NO).
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer to perform the “determining”, “calculating”, “receiving”, and “declining” steps amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  (MPEP 2106.05(f)).  The additional elements when considered separately and as an ordered combination do not amount to add significantly more as these limitations provide nothing more than simply applying the exception in a generic computer environment.  (MPEP 2106.05(h)).  The claim is not patent eligible.  (Step 2B:  NO).

Dependent claims 2-6, 8-10, 12-16, and 18-20 further define the abstract idea that is present in their respective independent claims 1 and 11, thus, they correspond to Certain Methods of Organizing Human Activity and Mathematical Concepts, and are abstract in nature for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Thus, claims 2-6, 8-10, 12-16, and 18-22 are directed to an abstract idea.  (MPEP 2106.05(h)).  

Therefore, claims 1-6, 8-16, and 18-20 are not patent eligible.


Response to Arguments
Applicant’s arguments filed on December 7, 2021 have been fully considered but are not persuasive for the following reasons:
With respect to Applicant’s arguments as to the § 101 rejections for now pending claims 1-6, 8-16, and 18-20, Examiner notes the following:
Applicant argues that the claims are not directed to an abstract idea “because the claims recite improved methods and machines that provide for more convenient and secure manner of authorizing transactions for an issuer.”
Examiner disagrees, however, and notes that claims encompass collecting, analyzing, and displaying data for the completion of a commercial interaction.  More 
Additionally, Examiner notes that any increased ease of use achieved by better exchange of information to increase the efficiency and security of transactions is merely an improvement to a transaction process, rather than an improvement to a computer, and without any practical application. A more streamlined transaction process that is run on a generic computer component does not amount to an improvement to the computer.
This judicial exception is not integrated into a practical application.  In particular, the claim only recites the additional elements – using a “processor” and “computer”, to perform the “determining”, “calculating”, “receiving”, and “declining”, in all steps is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.  (Step 2A, prong 2:  NO).

3.	Finally, Applicant argues that the claims are not directed to an abstract idea because the operation of a computer system is modified in an unconventional way to improve security of the system.  Specifically, Applicant argues that “these technical advantages can help minimize the risk related to indemnifying electronic payment transactions, for example, when authorization and clearing are processed by the indemnifier.  By allowing a payment processor to throttle and/or monitor authorization messages for a client and essentially create a ceiling of allowable transaction amounts, the payment processor can help mitigate internal fraud. Additionally, these techniques can serve as a second check for an issuer bank's authorization process. The payment processor can also determine when an excessive amount of money is withdrawn within a short amount of time that would otherwise be uncharacteristic of an account at the issuer bank, to help further mitigate financial risk.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is available for review on Form PTO-892 Notice of Reference Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MERRITT J HASBROUCK whose telephone number is (571)272-3109.  The examiner can normally be reached on M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID R MERCHANT can be reached on (571) 270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MERRITT J HASBROUCK/Examiner, Art Unit 3693                                                                                                                                                                                                        
/CHO KWONG/Primary Examiner, Art Unit 3698